Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 9/17/21. Claims 1, 21, 92, 118 and 235-250 are pending with claims 1, 21, 92, 118 and 246 in independent form.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Hanna on 12/2/21.
The application has been amended as follows: 
IN THE CLAIMS:
Replace line 1 of Independent claim 21 with the following:
A non-transitory computer readable medium having stored thereon a computer

Allowable Subject Matter
Claims 1, 21, 92, 118 and 235-250 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and remarks on pages 8-10 of the response filed 9/17/21 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, an assay system configured to use an assay consumable for conducting a sandwich immunoassay, and wherein said assay system comprises: (a) a storage medium configured to store data describing a plurality of steps of a generic assay protocol, and configured to store a data deployable bundle, DDB, associated with the consumable identifier, wherein the DDB includes a file having data that indicates which steps of the generic assay protocol are to be performed when conducting the sandwich immunoassay, and indicates which steps of the generic assay protocol are to be omitted when conducting the sandwich immunoassay,  (b) a controller adapted to: read said file in the DDB to determine which steps of the generic assay protocol are to be performed when conducting the sandwich immunoassay, and which steps of the generic assay protocol are to be omitted when conducting the sandwich immunoassay; and cause the sandwich immunoassay to be performed with the steps indicated by the DDB.  
With respect to claim 21 and all its dependencies, A non-transitory computer readable medium having stored thereon a computer program which, when executed by a computer system operatively connected to an assay system, causes the assay system to perform an assay on said assay system by causing a controller of the assay system to perform the following: store a data deployable bundle (DDB) and data describing a plurality of steps of a generic assay protocol, wherein the DDB includes a file having data that indicates which steps of the generic assay protocol are to be performed when conducting the sandwich immunoassay, and indicates which steps of the generic assay protocol are to be omitted when conducting the sandwich immunoassay,  read the file in the DDB to determine which steps of the generic assay protocol are to be performed when conducting the sandwich immunoassay, and which steps of the generic assay protocol are to be omitted when conducting the sandwich immunoassay; conduct said assay in said assay system with the steps indicated by the DDB   
With respect to claim 92 and all its dependencies, A loading cart adapted to be used with an assay system, the loading cart comprising: a computing device having a computer screen, and a mobile body comprising at least one shelf and a support for said computer screen, wherein said shelf comprises at least one tray, wherein a plurality of slots are defined on the at least one tray and wherein the plurality of slots are sized and dimensioned to receive a plurality of consumables to conduct an assay, wherein said computing device is configured to receive a user selection that indicates a type of assay to be conducted, and is configured to cause the computer screen to display how the plurality of consumables on the at least one tray are to be arranged on the assay system to conduct the type of assay indicated by the user selection.  
With respect to claim 118 and all its dependencies,  An assay preparation system for preparing assay components, the assay preparation system comprising: an assay system that includes a processor configured to access information about the components needed to carry out an assay; a computing device having a computer screen;  a loading cart comprising a shelf for assembling the components that will be used in the assay and comprising a support for holding the computer screen of the computing device; wherein said computing device is configured to receive a user selection that indicates a type of assay to be conducted, and is configured to cause the computer screen to display how the components on the loading cart are to be arranged on the assay system to conduct the type of assay indicated by the user selection.
With respect to claim 246 and all its dependencies, An assay system configured to use an assay consumable for conducting a sandwich immunoassay, said assay consumable associated with a barcode, and wherein said assay system comprises: (a) a storage medium configured to store data describing a plurality of steps of a generic assay protocol, and configured to store a data deployable bundle, DDB, associated with the barcode, wherein the DDB includes a file having a plurality of flags associated with the plurality of steps of the generic assay protocol, wherein each flag of the plurality of flags indicates whether a respective step of the generic assay protocol is to be performed or whether the respective step is to be omitted when conducting the sandwich immunoassay, Page 6 of 11U.S. Appl. No. 15/746,688 Response dated September 17, 2021 Response to non-final Office Action dated June 17, 2021 (b) a barcode reader configured to read the barcode, (c) a controller configured to download the file of the DDB based on the barcode, and to read said file in the DDB to determine which steps of the generic assay protocol are to be performed when conducting the sandwich immunoassay, and which steps of the generic assay protocol are not to be performed when conducting the sandwich immunoassay, and to cause the sandwich immunoassay to be performed with the steps indicated by the DDB, wherein the file in the DDB has a smaller storage size than a storage size of the generic assay protocol, wherein the DDB further includes consumable data, detection data, and system data, wherein the consumable data describes physical properties of the assay consumable, wherein the detection data describes detection parameters for conducting the sandwich immunoassay, and wherein the system data describes system properties of the assay system.
The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH